DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,617,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling et al. (USPN 5900632). 
Regarding claim 1, Sterling et al. discloses calculating a dT/dt value for a particular time for a temperature derivative with respect to time (dT/dt) of a function for a measured surface temperature (T) of a body that varies with time (t) (Col.11 lines 1 -34 and Col. 18 lines 3-56); calculating a difference for the particular time between a first measured amount of mid-infrared (MIR) radiation absorbed by or emitted from a body in a first wavelength and a second measured amount of MIR radiation absorbed by or emitted from the body in a second wavelength (Col.11 lines 1 -34 and Col. 18 lines 3-56); calculating a quotient including a dividend based on the difference divided by a divisor based on the dT/dt value (Col.11 lines 1 -34 and Col. 18 lines 3-56); calculating a dT/dt value for the time the MIR radiation is measured (Col.4 lines 35-65, Col. 16 lines 36-50, Col. 11 lines 1 -35), allowing temperature recovery of the surface occurs without the heating or cooling of the element (Col. 15 lines 11-35, Col.13 line 35-Col.14 line 29, Col.18 lines 3-38), and calculating the concentration of the substance in the body based on a correlation with the quotient and outputting the concentration to a user (Col.11 lines 1 -34 and Col. 18 lines 3-56).
Regarding claims 2, 14, Sterling et al. discloses the quotient is correlated with glucose concentration (Col.11 lines 1-35, claims 21-22).
Regarding claim 3, Sterling et al. discloses the divisor is a value of a function of dT/dt (f(dT/dt)) that yields a fraction of the substance concentration between 0 and 1 that emits or absorbs photons when taken out of Boltzmann equilibrium at the dT/dt value (Col.4 lines 35-65, Col.16 lines 36-50, Col. 11 lines 1-35).
Regarding claim 4, Sterling et al. discloses 4 the calculation of the quotient comprising calculating a slope value for a series of (x,y) values in which x values are the divisor and y values are the dividend measured over time while the surface exhibits the dT/dt (Col.4 lines 35-65, Col.16 lines 36-50, Col. 11 lines 1-35).
Regarding claims 5-7, Sterling et al. discloses measuring MIR radiation absorption and emission comprises: measuring a first MIR radiation at a temperature during a positive dT/dt (an upward sloping temperature change) (Col.11 lines 1-35, Col.13 line 35-Col.14 line 29), the measuring occurring within a first wavelength band in which the substance has an effect on MIR emission or absorption (Col.11 lines 1-35, Col.13 line 35-Col.14 line 29); measuring a first reference MIR radiation at the temperature during the positive dT/dt, the measuring occurring within a second wavelength band in which the substance has no or negligible effect on MIR emission or absorption (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); measuring a second MIR radiation at the temperature during a negative dT/dt (a downward sloping temperature change), the measuring occurring within the first wavelength band (Col.15 lines 11 -35, Col.13 line 35-Col. 14 line 29); and measuring a second reference IR radiation at the temperature during the negative dT/dt, the measuring occurring within the second wavelength band (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29).
Regarding claim 8, Sterling et al. discloses wherein the operations further include: normalizing the first measured amount and the second measured amount to black body calibration (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); measuring an ambient temperature at the particular time; and correcting the quotient for ambient temperature effects on a measurement apparatus for the ambient temperature (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29).
Regarding claim 9, Sterling et al. discloses calculating the dT/dt value for the particular time comprises: measuring the measured surface temperature at each of a plurality of different times including the particular time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); curve-fitting the corresponding plurality of measured surface temperatures to obtain the function for temperature (T) of the surface of the body that varies with time (t), including the particular time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); differentiating the function for temperature (T) to obtain the temperature derivative with respect to time (dT/dt) (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); and calculating the dT/dt value by evaluating the dT/dt for the particular time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29).
Regarding claim 10, Sterling et al. discloses the operations further include generating a correlation of the substance concentration with the quotient by: for each of a plurality of different times, calculating the dT/dt value and calculating the difference time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); statistically smoothing the plurality of differences for the corresponding plurality of dT/dt values to correct the plurality of differences time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); providing a function of dT/dt (f(dT/dt)) that yields a fraction of the substance concentration between 0 and 1 that emits or absorbs photons when taken out of Boltzmann equilibrium time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); for each of the plurality of different times, calculating a f(dT/dt) value by evaluating the f(dT/dt) for the respective dT/dt value and calculating the quotient with the corresponding f(dT/dt) value as the divisor time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); and correlating the concentration of the substance in the body with the plurality of quotients time (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29).
Regarding claims 11 and 16, Sterling et al. discloses a substance concentration analysis apparatus comprising housing (Col.11 lines 1-34, Col.4 lines 35-65, Col.16 lines 36-50), at least one MIR detector attached to the housing (Col.4 lines 35-65, Col.16 lines 36-50, Col.11 lines 1-34); heating and/or cooling element attached to the housing (Col.11 lines 1-34 and Col. 18 lines 3-56); and a controller configured to control the MIR detector and the heating and/or cooling element, the controller storing instructions that, when executed by the controller, cause the controller to initiate operations including: inducing a periodic change in a temperature (T) of a surface of a body over time (t) using a heating and/or cooling element according to a periodic signal received by the element and yielding a function of temperature (T) that varies with time (t) so as to exhibit a temperature derivative with respect to time (dT/dt) that oscillates periodically (Col.11 lines 1-34 and Col. 18 lines 3-56); measuring mid-infrared (MIR) radiation absorbed and emitted from the body while the surface of the body exhibits the oscillating, periodic dT/dt (Col.4 lines 35-65, Col.16 lines 36-50); determining a measured value based on the MIR radiation measurements and on the oscillating, periodic dT/dt (Col.11 lines 1-35); a thermally conductive ring in thermal communication with the ring-shaped heating and/or cooling element (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29); and a transmission window structure attached to the housing such that a line of sight of the MIR detector passes through the transmission window structure, a surface of the transmission window structure and a surface of the thermally conductive ring being aligned along a same plane outside the housing (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29), and determining a concentration of a substance in the body based on a correlation with the measured value (Col.11 lines 1-35, claims 21-22).
Regarding claim 17, Sterling et al. discloses a transmission window structure in direct thermal communication with the ring-shaped heating and/or cooling element and attached to the housing such that a line of sight of the MIR detector passes through the transmission window structure (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29), the transmission window structure exhibits a thermal conductivity greater than 1,000 Watts/meter-Kelvin (Col.15 lines 11-35, Col.13 line 35-Col.14 line 29).
Regarding claim 18, Sterling et al. discloses a wireless transmitter, the apparatus being configured to send a warning output to a remote device via the wireless transmitter to display a warning, the remote device including a mobile telephone and the warning output indicating that the remote device is to contact an emergency service (Col. 12 lines 24-38).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Primary Examiner, Art Unit 3791